Shea, J., with whom Callahan, J.,
joins, dissenting. I disagree with the conclusions of the majority (1) that the variance granted to the Brunettos allowing their nonconforming use to be changed to a different nonconforming use does not substantially affect the comprehensive zoning plan of the town of Fairfield, and (2) that the showing of unusual hardship was sufficient not only to support the variance but to require it to have been granted in order to avoid confiscation of the Brunettos’ property. More significantly, I disagree with two novel propositions implicitly advanced by the majority in support of its conclusions: (1) that a change in a nonconforming use otherwise violative of the comprehensive plan may be permitted by way of a variance, so long as the new use is less offensive than the former use; and (2) that where a nonconforming use becomes no longer economically viable because of changed conditions, a refusal to allow the use to be changed to a different nonconforming use constitutes an unconstitutional taking of property.
I
Unlike many zoning ordinances that permit in an industrial zone virtually all uses of property that may be conducted in a business zone, the Fairfield ordinance prohibits automobile repair garages in an industrial zone, although they are permitted in a business zone. The design of the ordinance to achieve a more complete separation of industrial and business uses has not been *718challenged. The Fairfield ordinance also, unlike some others that may permit changes in nonconforming uses to other less objectionable nonconforming uses, contains a provision, § 2.5.3 of the Fairfield zoning regulations, expressly prohibiting any change in a nonconforming use “unless such new use is substantially the same in nature and purpose as the original nonconforming use or is a conforming use.”1 As more fully elaborated later, a change from an aluminum foundry to an automobile body repair shop violates this provision. The majority opinion, nevertheless, chooses to ignore this fundamental aspect of the comprehensive plan on the ground that this provision of the ordinance was never raised in the trial court.
This court has often exercised our authority under the “plain error” principle to consider a matter of substantial public interest that has been overlooked in the trial court. Practice Book § 4185; Kavanewsky v. Zoning Board of Appeals, 160 Conn. 397, 401, 279 A.2d 567 (1971). The interest of the public in adherence to the zoning regulations is undeniably at stake in this appeal. It is also well established that, where a pertinent statute has not been raised in the trial court, this court, nevertheless, will consider it on appeal. State v. Burke, 182 Conn. 330, 332, 438 A.2d 93 (1980); Campbell v. Rockefeller, 134 Conn. 585, 588, 59 A.2d 524 (1948). The failure to bring to the attention of the trial court the provisions of a special act has been treated similarly. Stevens v. Neligon, 116 Conn. 307, 311, 164 A. 661 (1933). Especially in view of the public interest involved, I see no good reason for refusing to apply to a zoning ordinance this exception to the general prohibition against consideration of new issues on appeal.
*719Section 2.5.3 articulates a general principle of zoning law that has been developed in regard to nonconforming uses apart from any such specific provision. “As a general rule, a nonconforming use that exists at the time a zoning ordinance is enacted cannot be changed into a significantly different kind of nonconforming use. Thus, unless the ordinance provides otherwise, a nonconforming use cannot be changed if it is substantially or entirely different from the original use.” 6 P. Rohan, Zoning and Land Use Controls § 41.03 [2] (a). The majority opinion recognizes this principle in the quotations taken from Beerwort v. Zoning Board of Appeals, 144 Conn. 731, 734,137 A.2d 756 (1958), and Darien v. Webb, 115 Conn. 581,585,162 A. 690 (1932). The conclusion reached in the opinion that the variances granted do not substantially affect the comprehensive plan, however, does not take into account that it is “the indisputable goal of zoning to reduce nonconforming to conforming uses with all the speed justice will tolerate.” Blum v. Lisbon Leasing Corporation, 173 Conn. 175, 181, 377 A.2d 280 (1977). Since § 2.5.3 merely implements this principle, it necessarily should be considered in deciding whether the variances granted will adversely affect the comprehensive plan.
If consideration of § 2.5.3 is undertaken, it is clear that it prohibits the proposed change in the Brunettes’ nonconforming use. This provision makes no exception for changes that may be less offensive than an existing nonconforming use, but requires that any new use be “substantially the same in nature and purpose as the original nonconforming use or [be] a conforming use.” The change from an aluminum foundry to an automobile repair shop does not comply with this requirement. The authority of the zoning board of appeals to grant variances that do not conflict with the comprehensive zoning plan could not have been properly exercised in this instance, because its action under*720mines a significant objective of zoning, the ultimate termination of nonconforming uses. See 4 A. Rathkopf, Law of Zoning and Planning § 51.06 [1]. The constitutional right to continue an existing nonconforming use after a zoning regulation becomes effective does not include the right to make a substantial change in such use. 4 A. Rathkopf, supra.
II
The majority opinion has gone further than necessary in upholding in part IV the finding of the trial court that a denial of the Brunettes’ application would have been “confiscatory and legally impermissible.” Such a finding was not essential in order to satisfy the requirement of “unusual hardship” for a variance, because a zoning board of appeals is not restricted to providing relief only in situations where enforcement of the regulations would create a hardship sufficient to constitute an unconstitutional taking. The opinion thus fails to adhere to our standard policy of resolving constitutional claims only when essential to a determination of the appeal. State v. Zach, 198 Conn. 168,177, 502 A.2d 896 (1985); State v. Madera, 198 Conn. 92, 105, 503 A.2d 136 (1985). “The best teaching of this Court’s experience admonishes us not to entertain constitutional questions in advance of the strictest necessity.” Parker v. County of Los Angeles, 338 U.S. 327, 333, 70 S. Ct. 161, 94 L. Ed. 144 (1949).
In addressing this obiter dictum upon constitutional law, I disagree with the majority opinion that failure to have granted the Brunettes’ application would have been confiscatory. The implication of that holding is that whenever a nonconforming use of property becomes economically unfeasible the owner must be permitted to change its use to any other nonconforming use that is no more offensive than the original use. How this position can be reconciled with the well accepted view that the eventual elimination of noncon*721forming uses is a proper zoning objective the majority opinion does not explain. Moreover, this holding appears to invalidate, without addressing its provisions, § 2.5.3, which precludes any change in a nonconforming use “unless such new use is substantially the same in nature and purpose as the original nonconforming use or is a conforming use.”
With respect to the evidence of hardship relied upon by the majority, it is undisputed that there are many conforming uses permitted in an industrial zone for which the Brunettos’ property, despite the limited parking space, might well have been adapted. Some of these uses are: the manufacture, processing or assembling of goods; office buildings and research laboratories; warehousing; wholesale businesses; selling goods or services at retail; laundering or cleaning plants; and restaurants and other food service establishments.2 The majority opinion eschews the possibility of using the property for any of these conforming purposes, because this property does rot have sufficient area to satisfy the off-street parking requirements of § 28 of the Fair-*722field zoning regulations. These parking regulations, however, could not restrict the conduct of the nonconforming aluminum foundry business in respect to parking cars on the property in the manner followed prior to their advent, because they apply only to “any permitted use of premises hereafter established.”3 Fairfield Zoning Regs. § 28.1 (1977). When a nonconforming use is changed, the regulations provide only that any “additional off-street parking and loading spaces” must comply with the off-street parking regulations. (Emphasis added.) Fairfield Zoning Regs. § 28.1 (1977). There is nothing in the record to indicate that no business permitted by the regulations could have been conducted on the property without providing more parking or loading space than had been available when the aluminum foundry business was operating. It appears that the variance of the off-street parking requirement obtained by the Brunettos in conjunction with the variance to permit the new nonconforming auto body shop use, allowing them to park six cars inside the building, could have been granted as readily if one of the conforming uses had been proposed for the property.
Accordingly, I dissent.

 Section 2.5.3 of the Fairfield zoning regulations provides: “No nonconforming use of land, buildings and other structures shall be changed to another use unless such new use is substantially the same in nature and purpose as the original nonconforming use or is a conforming use.”


 Section 19.2 of the Fairfield zoning regulations provides in part: “PERMITTED USES. Subject to the performance standards specified in paragraph 19.3, land, buildings and other structures shall be used for one or more of the following purposes:
“19.2.1. The manufacture, processing or assembling of goods.
“19.2.2. Office buildings and research laboratories.
“19.2.3. Warehousing; wholesale businesses; common carrier, contract carrier or other freight and materials trucking businesses and terminals; motor vehicle rental or leasing businesses; and building contractors’ businesses and storage yards.
“19.2.4. Storage and other buildings and structures where goods are sold or service is rendered primarily at retail.
“19.2.5. Business and professional offices, financial institutions and medical and dental climes.
“19.2.6. Laundering or cleaning plants.
“19.2.7. Undertakers’ establishments, veterinary hospitals, printing and publishing establishments, bowling alleys and billiard and pool halls.
“19.2.8. Restaurants and other food service establishments where customers are served only when seated at tables or counters and at least three-quarters of the customer seats are located within an enclosed building.”


 Section 28.1 of the Fairfield zoning regulations provides: “general. For any permitted use of premises hereafter established, parking spaces and loading spaces shall be provided off the street for any use of land, buildings, and other structures in accordance with the standards hereinafter specified. Any use already existing shall conform to these standards to the extent that it conforms at the time of adoption of these regulations. Off-street parking and loading spaces required by this section shall be permanently maintained and made available for occupancy in connection with and for the full duration of the use of land, buildings and other structures for which such spaces are herein required. If any existing use of land, buildings or other structures is changed to a use requiring additional off-street parking and loading spaces to comply with this section, the additional spaces shall be provided for the new use in accordance with the standards hereinafter specified. Any existing use which does not conform to the standards of this section shall not be changed to a use which would need additional off-street parking and loading spaces to comply with the standards herein unless off-street parking and loading spaces are provided for such new use as required by this section.”